DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Objections
Claim 1 is objected to because of the following informalities:  a hyphen should be inserted between “in” and “place” in the last line for consistency.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  the claim should be written in long form to increase comprehension and/or clarity (e.g. “A cast-in-place geopolymer concrete pile comprising a pile prepared by a method comprising: (a) providing a subterranean shaft…”).  Appropriate correction is required.
Claim 21 is objected to because of the following informalities:  the claim should be written in long form to increase comprehension and/or clarity (e.g. “A method of producing a building or construction comprising the use of a cast-in-place geopolymer concrete pile, the cast-in-place geopolymer concrete pile prepared by a method comprising: (a) providing a subterranean shaft…”).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-10, 12, 13, 18 and 20-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, it is unclear whether “at least one heating unit” in line 1 is the same as, or different than and in addition to, “one or more heating units” in claim 1 because of the double positive recitation of “heating unit”.  For purposes of examination, the examiner interprets “at least one heating unit” to mean “at least one of the one or more heating units”.  Claims 4 and 5 are rejected for depending from a rejected claim.
Regarding claim 4, the use of the term “can” in line 2 renders the claim indefinite because it is not clear if the function that follows is required or is optional.  For purposes of examination, the examiner interprets “can extend” to mean “is capable of extending”.
Regarding claim 5, it is unclear whether “at least one heating unit” in line 1 is the same as, or different than and in addition to, “one or more heating units” in claim 1 because of the double positive recitation of “heating unit”.  For purposes of examination, the examiner interprets “at least one heating unit” to mean “at least one of the one or more heating units”.
Regarding claim 6, the term “rod-shaped” in line 2 renders the claim indefinite because it is unclear what aspect of the shape of a rod is required to satisfy the claim limitation.  Does rod-shaped require elongation?  A cylindrical cross-section?  For purposes of examination, the examiner interprets “rod-shaped” to mean “rod”.  Claims 7-10 are rejected for depending from a rejected claim.
Regarding claim 8, it is unclear whether “at least two rod-shaped heating units” in line 1 are the same as, or different than and in addition to, “at least one rod-shaped heating unit” in claim 6 because of the double positive recitation of “rod-shaped heating unit”.  For purposes of examination, the examiner interprets “at least two rod-shaped heating units” to mean “at least two of the rod-shaped heating units”.
Regarding claim 12, it is unclear whether “an uncured geopolymer cement” in line 2 is the same as, or different than and in addition to, “an uncured geopolymer cement” in claim 1 because of the double positive recitation of “an uncured geopolymer cement”.  For purposes of examination, the examiner interprets “an uncured geopolymer cement” to mean “the uncured geopolymer cement”.  Claim 13 is rejected for depending from a rejected claim.
Regarding claim 18, the use of the term “can” in line 3 renders the claim indefinite because it is not clear if the function that follows is required or is optional.  For purposes of examination, the examiner interprets “can supply” to mean “is capable of supplying”.
Claim 20 is rendered indefinite because there is no transitional phrase to define the scope of the claim with respect to what unrecited additional components or steps, if any, are excluded from the scope of the claim.  For purposes of examination, the examiner interprets the claim to have a transitional phrase of “comprising”.  Claim 21 is rejected for depending from a rejected claim.
Regarding claim 21, the claim is rendered indefinite because it merely recites a use without any active, positive steps delimiting how the use is actually practiced.  The “use of” a pile is not a proper method step.  Examiner suggests writing the claim in long form with a proper method step such as “A method of producing a building or construction, the method comprising: installing at least one cast-in-place geopolymer concrete pile; and supporting a building or construction with the at least one cast-in-place geopolymer concrete pile, wherein installing the at least one cast-in-place geopolymer concrete pile comprises: (a) providing a subterranean shaft…”.
Claim 22 is rendered indefinite because there is no transitional phrase to define the scope of the claim with respect to what unrecited additional components or steps, if any, are excluded from the scope of the claim.  For purposes of examination, the examiner interprets the claim to have a transitional phrase of “comprising”.
Regarding claim 23, the term “rod-shaped” in line 6 renders the claim indefinite because it is unclear what aspect of the shape of a rod is required to satisfy the claim limitation.  Does rod-shaped require elongation?  A cylindrical cross-section?  For purposes of examination, the examiner interprets “rod-shaped” to mean “rod”.  Claims 24-26 are rejected for depending from a rejected claim.
Regarding claim 24, it is unclear whether “an uncured geopolymer cement” in lines 3-4 is the same as, or different than and in addition to, “an uncured geopolymer cement” in line 2 because of the double positive recitation of “an uncured geopolymer cement”.  For purposes of examination, the examiner interprets “an uncured geopolymer cement” to mean “the uncured geopolymer cement”.
Regarding claim 25, it is unclear whether “an uncured geopolymer cement” in line 2 is the same as, or different than and in addition to, “an uncured geopolymer cement” in claim 24 because of the double positive recitation of “an uncured geopolymer cement”.  For purposes of examination, the examiner interprets “an uncured geopolymer cement” to mean “the uncured geopolymer cement”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 23 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blackmore (US 2006/0119011)
Regarding claim 23, Blackmore discloses a system for preparing a cast-in-place geopolymer concrete pile (e.g. paragraph 0005, wherein the system is designed to prepare a concrete pier and thus also a cast-in-place geopolymer concrete pile), said system comprising at least one of: (a) a heating unit comprising one or more lengths of heating wire (e.g. 250, paragraph 0068), optionally one or more lengths of insulated heating wire (e.g. paragraph 0081), attached to a reinforcement cage (e.g. 210, Fig. 13, paragraph 0081), optionally a steel reinforcement cage (e.g. paragraph 0081); and (b) one or more rod-shaped heating units comprising one or more lengths of heating wire (e.g. 250, Fig. 7, paragraphs 0068 for the heating wire and 0069 for the rod-shape), optionally one or more lengths of insulated heating wire (Examiner notes that this limitation is optional and therefore not required to be disclosed or taught), further optionally wherein each rod-shaped heating unit is enclosed in a detachable housing (Examiner notes that this limitation is optional and therefore not required to be disclosed or taught);  wherein each heating unit is adapted for connection to a power source (e.g. paragraphs 0070 and/or 0080).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-22 (as best understood) are rejected under 35 U.S.C. 103 as being unpatentable over Nicholson et al (WO 2015/118333) in view of Seal et al (US 2011/0112272) and Blackmore (US 2006/0119011).
Regarding claim 1, Nicholson discloses a method of preparing a cast-in-place concrete pile (e.g. claim 1, page 6, lines 5-6), the method comprising: providing a subterranean shaft (e.g. 30), wherein the 
Regarding claim 2, the combination of Nicholson, Seal and Blackmore further discloses that at least one of the one or more heating units comprises one or more lengths of an insulated heating wire, wherein the insulated heating wire comprises an electrically conductive core surrounded by a layer of an electrically insulating material (e.g. Blackmore, paragraph 0081).
Regarding claim 3, the combination of Nicholson, Seal and Blackmore further discloses that at least one heating unit is detachably or non-detachably attached to a surface of a reinforcement cage (e.g. Nicholson, cage 20, Fig. 2, and Blackmore, cage 210, Fig. 13), wherein the reinforcement cage is configured to fit within the shaft (e.g. Nicholson, Fig. 2), optionally wherein the reinforcement cage comprises one or more steel rods and/or rings (e.g. Nicholson, page 5, line 31 – page 6, line 1, and Blackmore, Fig. 13, paragraph 0081).
Regarding claim 4, the combination of Nicholson, Seal and Blackmore further discloses that the reinforcement cage has a length such that the cage can extend into the shaft substantially from the open end of the shaft to the bottom end of the shaft (e.g. Nicholson, Fig. 2); optionally wherein the reinforcement cage has the shape of a hollow cylinder, a hollow cone, or a hollow cuboid (e.g. Nicholson, Fig. 5).
Regarding claim 5, the combination of Nicholson, Seal and Blackmore further discloses that at least one heating unit comprises a length of insulated heating wire wound spirally, optionally uniformly wound spirally, around the reinforcement cage one or more times, thereby traversing substantially the entire length of the reinforcement cage (e.g. Blackmore, Fig. 13, paragraph 0081).
Regarding claim 6, the combination of Nicholson, Seal and Blackmore further discloses that the one or more heating units comprise at least one rod-shaped heating unit (e.g. Blackmore, Fig. 7, paragraph 0069), wherein each rod-shaped heating unit comprises a length of heating wire (e.g. Blackmore, paragraph 0068), and wherein each rod-shaped heating unit is inserted into the shaft (e.g. Blackmore, Fig. 7, and Nicholson, Fig. 2), optionally extending from the open end of the shaft to substantially the bottom end of the shaft (e.g. Nicholson, Fig. 2).  Blackmore further teaches that insulated heating wire is known in the art (e.g. paragraph 0081).  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to use insulated heating wire as taught by Blackmore for the expected benefit of insulating the heating unit from the rebar found in the pile (e.g. paragraph 0081).
Regarding claim 7, the combination of Nicholson, Seal and Blackmore further discloses that each rod-shaped heating unit is inserted into the shaft proximal to a periphery the shaft (e.g. Nicholson, Fig. 5, wherein the reinforcement is proximal the periphery of the shaft, and Blackmore, paragraph 0069, wherein the heating units provide reinforcement such that they would also be positioned proximal the periphery of the shaft).
Regarding claim 8, the combination of Nicholson, Seal and Blackmore further discloses that at least two rod-shaped heating units are inserted into the shaft such that they are approximately evenly distributed around the periphery of the shaft (e.g. Nicholson, Fig. 5, wherein the reinforcement is evenly distributed around the periphery of the shaft, and Blackmore, paragraph 0069, wherein the heating 
Regarding claim 9, the combination of Nicholson, Seal and Blackmore further discloses that the one or more heating units comprise two or three rod-shaped heating units (e.g. Nicholson, Fig. 5, wherein any 2 rebar positioned opposite one another are considered the two reinforcement heating units, and Blackmore, paragraph 0069, wherein the heating units provide reinforcement).
Regarding claim 11, the combination of Nicholson, Seal and Blackmore does not explicitly disclose the diameter of the insulated heating wire.   It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to use a diameter of between about 0.40 millimeters and about 7.35 millimeters because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  Finally, Applicant has not disclosed that this diameter range provides an advantage, is used for a particular purpose, or solves a stated problem.
Regarding claim 12, the combination of Nicholson, Seal and Blackmore further discloses that the uncured concrete composition comprises an uncured geopolymer cement comprising one or more pozzolanic materials selected from the group consisting of class F fly ash, class C fly ash, ground granulated blast furnace slag, calcined metakaolin, and red mud (e.g. Seal, paragraphs 0085 and/or 0097, wherein power plant fly ash is either class F fly ash or class C fly ash); and one or more alkaline agent selected from the group consisting of sodium hydroxide, potassium hydroxide, and water glass (e.g. Seal, paragraphs 0085 and/or 0099).
Regarding claim 13, the combination of Nicholson, Seal and Blackmore further discloses that the uncured geopolymer cement comprises fly ash and a 10 Molar (M) aqueous solution of sodium hydroxide (e.g. Seal, paragraphs 0085 and/or 0099), optionally wherein the weight ratio of aqueous 
Regarding claim 14, the combination of Nicholson, Seal and Blackmore further discloses that providing the electric current comprises applying sufficient electric current to the one or more heating units to heat the uncured concrete composition to a stable temperature of between about 50°C and about 80°C (e.g. Seal, paragraphs 0095 and/or 0100).
Regarding claim 15, the combination of Nicholson, Seal and Blackmore further discloses that providing the electric current further comprises applying sufficient electrical current to keep the temperature of the uncured concrete composition at the stable temperature for at least 24 hours (e.g. Seal, paragraphs 0095 and/or 0100).
Regarding claim 16, the combination of Nicholson, Seal and Blackmore further discloses inserting one or more temperature monitors into the shaft to monitor temperature during step (d) (e.g. Nicholson, 48, Fig. 2, page 7, lines 8-15).
Regarding claim 17, the combination of Nicholson, Seal and Blackmore further discloses that each of the one or more heating units is adapted for connection to the same power source (e.g. Blackmore, paragraphs 0070 and/or 0080).
Regarding claim 18, the combination of Nicholson, Seal and Blackmore further discloses that the power source comprises a transformer and a main power source (e.g. the heating units of Nicholson, 
Regarding claim 19, the combination of Nicholson, Seal and Blackmore further discloses that the cast-in-place geopolymer concrete pile has a mean compressive strength of at least 20 megapascal (MPa) (e.g. Seal, paragraph 0095), optionally wherein the cast-in-place geopolymer pile has a mean compressive strength of at least about 40 MPa or at least about 50 MPa (Examiner notes that this limitation is optional and therefore not required to be disclosed or taught).
Regarding claim 20, the combination of Nicholson, Seal and Blackmore discloses a cast-in-place geopolymer concrete pile prepared by the method of claim 1 (e.g. Nicholson, page 5, lines 27-29 and/or page 6, lines 5-6, as modified above).
Regarding claim 21, the combination of Nicholson, Seal and Blackmore discloses a method of producing a building or construction comprising the use of a cast-in-place geopolymer concrete pile of claim 20 (e.g. as explained above).
Regarding claim 22, Nicholson discloses a cast-in-place concrete pile (e.g. Fig. 2, page 6, lines 5-6) prepared by curing an uncured concrete or uncured cement (e.g. page 5, lines 27-29).  Nicholson does not disclose that the concrete or cement is a geopolymer concrete or geopolymer cement.  Seal teaches a geopolymer concrete (e.g. abstract) prepared by curing an uncured geopolymer concrete or uncured geopolymer cement (e.g. paragraphs 0027, 0095 and/or 0100).  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to use a geopolymer concrete as taught by Seal for the concrete of Nicholson because such is a known material and it has been held to be within the general skill of a worker in the art to select a known material on .
Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Blackmore (US 2006/0119011) as applied to claim 23 above, and further in view of Seal et al (US 2011/0112272).
Regarding claim 24, Blackmore discloses the invention substantially as applied above and further discloses an uncured concrete composition (e.g. paragraphs 0059 and/or 0066) but Blackmore does not disclose that the uncured concrete composition comprises an uncured geopolymer cement or uncured geopolymer concrete.  Seal teaches an uncured concrete composition comprising an uncured geopolymer cement or uncured geopolymer concrete (e.g. paragraphs 0027, 0094 and/or 0099), optionally wherein said composition comprises an uncured geopolymer cement comprising one or more pozzolanic materials selected from class F fly ash, class C fly ash, ground granulated blast furnace slag, calcined metakaolin, and red mud (e.g. paragraphs 0085 and/or 0097, wherein power plant fly ash is either class F fly ash or class C fly ash), and one or more alkaline agent selected from sodium hydroxide, potassium hydroxide, and water glass (e.g. paragraphs 0085 and/or 0099).  It would have been obvious 
Regarding claim 25, the combination of Blackmore and Seal further discloses that the uncured concrete composition comprises an uncured geopolymer cement comprising fly ash and a 10 Molar (M) aqueous solution of sodium hydroxide (e.g. Seal, paragraphs 0085 and/or 0099), optionally wherein the weight ratio of aqueous solution to solid in the uncured cement is about 0.3 (Examiner notes that this limitation is optional and therefore not required to be disclosed or taught).  The combination of Blackmore and Seal does not explicitly disclose that the fly ash is class F fly ash.  Examiner notes again that power plant fly ash is either class F fly ash or class C fly ash.  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to use class F fly ash in lieu of class C fly ash for the expected benefit of permeability reduction and mitigation against corrosion of reinforcement and chemical attack.
Claim 26 (as best understood) is rejected under 35 U.S.C. 103 as being unpatentable over Blackmore (US 2006/0119011) alone.
Regarding claim 26, Blackmore discloses the invention substantially as applied above and further discloses one or more temperature monitors and/or a power source (e.g. power source, paragraphs 0070 and/or 0080) but Blackmore does not explicitly disclose that said power source comprises a transformer.  The examiner takes official notice that transformers are notoriously well known power sources in the art.  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to use a transformer for the power source of Blackmore . 
Allowable Subject Matter
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY N LAWSON whose telephone number is (571)270-7515.  The examiner can normally be reached on Mon-Thurs 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



/S.N.L./Examiner, Art Unit 3678